* Corpus Juris-Cyc References: Constitutional Law, 12CJ, p. 787, n. 96; p. 788, n. 99; Master and Servant, 39CJ, p. 1372, n. 49 New, 51; p. 1373, n. 63. On liability of third person for inducing a servant to break his contract, see annotation in 21 L.R.A. 238; 5 L.R.A. (N.S.) 1091; L.R.A. 1915F, 1076. On right to hire one who violates no contract in leaving another's employment, see annotation in 7 A.L.R. 305. 15 R.C.L. 44; 3 R.C.L. Supp. 416.
Thompson, the appellant, sued Box, the appellee, for damages arising under the provisions of chapter 160, Laws of Mississippi of 1924, alleging that Box willfully interfered with, enticed away, knowingly employed, and contracted with laborers who were already under contract with Thompson, and induced said laborers to leave Thompson's premises before the expiration of the lease contracts. On conclusion of the plaintiff's testimony, the defendant moved the court to exclude plaintiff's evidence, and direct a verdict for the defendant. This motion was sustained by the court, and judgment was accordingly entered for the defendant. To this action of the court the plaintiff excepted, and prosecuted this appeal here.
A resume of the facts necessary to a decision of this case is about as follows:
Thompson was operating Sleepy Hollow Plantation in Humphreys county, Miss., for the year 1926. In December, 1925, Thompson contracted with Barton, a negro, to rent him twenty acres of land, at a rental of fifteen dollars per acre. Likewise, also, in the same month, Thompson contracted with Bailey Holsteen, also a negro, to rent him forty acres of land for the year 1926 at fifteen dollars per acre. The negroes moved on the place and began preparation of the land for the production of a crop during the year 1926. Both, likewise, received substantial advances from Thompson, and both tenants had moved on the leased premises, and had remained there from December, 1925, until February 28, 1926. On that date, the men left Thompson's place, leaving their families in the houses they had theretofore occupied on the rented lands.
Mr. C.B. Box, the defendant, offered as a witness by the plaintiff, testified that he discovered the negroes sitting in front of his commissary late in the afternoon, where he had a conversation with them to this effect: They told him they were looking for a home, that they *Page 8 
had contracted with Thompson and owed him, and undertook to give the amounts; that they did not intend to return to Thompson's place as his tenants; whereupon, Box told the negroes that he was in need of tenants or laborers to work his place, that he had lots of vacant houses, and further told them to go back to the place and see their employer, and bring him statements from Thompson as to the amount of the accounts, and that he (C.B. Box) would pay same. To this they responded: "We are not going back down there. We are afraid to go back down there. You will have to send some one to get those statements. We are afraid to go back, and unless we can arrange with you to intercede for us, we are not going back." They gave to C.B. Box as a reason for their dissatisfaction that they were unwilling to work under any submanager; that they made the agreement to work under W.M. Thompson, and that this brother of W.M. Thompson's was "too rapid;" that W.M. Thompson put this younger man over them, and that they understood he had whipped one or two of them, and had made a remark that after "draw day" he would "crack down them;" that after they got "their limits" he was "going to do some cracking down on them;" and that they were afraid of him and that was why they left the place.
Mr. C.B. Box said he assumed that, if he paid these negroes' accounts, they would move on his place, and, on Monday morning, he sent his brother, Rufus Box, his plantation manager, with a check signed in blank, down to Thompson's place, telling his brother to go down there and see Thompson and see if he was agreeable to the payment of these accounts and moving them. Defendant also testified that he had to be away from home, and that was the reason he sent his brother with the instructed details, that defendant was away for a few days, and that when he returned he was informed by his brother that he had not been able to move the darkies; that Mr. Thompson refused to consent to their moving. The *Page 9 
defendant also testified that he told his brother to let the negroes alone. The negroes then went before a justice of the peace who had subleased the plaintiff's place from Box, and made affidavit in replevin for their household goods and effects. The writ was issued and placed in the hands of the sheriff of the county, who telephoned C.B. Box and told him that he had a writ of replevin for the household goods of the two negroes, and asked Box to let him have wagons in which to bring the goods away, to which he agreed and became surety on the replevin bonds. The sheriff then executed the papers and moved the household goods to Box's place where the two negroes had already installed themselves. Thereupon C.B. Box authorized his brother to contract with one of the negroes to rent him land, and the other negro to become a subtenant of the tenant. Box furnished supplies to the negroes during the year.
The plaintiff testified that Rufus Box did not offer him any check, but came to see him on Monday, and mentioned to him moving these negroes, to which the plaintiff replied that he preferred to talk to the negroes; that Rufus Box replied that he would not be permitted to talk to them. Just what prevented Thompson from interviewing the negroes does appear in this record.
The facts of this case call for a construction of chapter 160, Laws of 1924, which is as follows:
"That if any person shall willfully interfere with, entice away, or who shall knowingly employ, or who shall in any manner induce a laborer or renter who has contracted with another person for a specified time to leave his employer or the leased premises, before the expiration of this contract without the consent of the employer or landlord in writing signed by said landlord or employer under or with whom said laborer had first contracted, he shall, upon conviction, be fined not less than twenty-five dollars nor more than one hundred dollars, and in addition shall be liable to the employer or landlord for all advances made by him to said renter or laborer by *Page 10 
virtue of his contract with said renter or laborer, and for all damages which he may have sustained by reason thereof. The provisions of this section shall apply to minors under contract made by a parent or guardian."
The precise question presented here is whether C.B. Box, in good faith, believed at the time he employed these negroes that they had abandoned the contract with Thompson and their leased premises as well.
Counsel for appellant relies upon the cases of Gregory v.State, (Miss.), 42 So. 168, Armistead v. Chatters, 71 Miss. 509, 15 So. 39, and Hoole v. Dorroh, 75 Miss. 257, 22 So. 829, relying mainly upon the case of Armistead v. Chatters,supra, wherein Judge COOPER held, as shown by the syllabus, as follows:
"Under Code 1892, section 1068, making liable, in double damages, any person who `knowingly employs' a laborer under contract with another for a specified time before the expiration of the contract, without the employer's consent, the fact that the laborer breaks the contract, and ceases to work thereunder, before he is employed by such person, does not render the latter any the less liable for damages. . . . The defendant contended in the court below (1) that, if the laborers had broken their contracts with the plaintiff before they removed to the place of defendant, or were employed by him, he was not liable, under the statute, to the plaintiff's action; (2) that, if liable at all, the measure of the plaintiff's recovery would be double the damages sustained by the plaintiff because of the employment by the defendant of the laborers, and not double the damages sustained by the plaintiff by reason of the breach of their contract by the laborers. The defendant concedes that, if these propositions shall be decided against him, the damages awarded by the jury are reasonable, and the judgment should be affirmed.
"The appellant's construction of the law cannot be maintained. It denounces a penalty, and fixes a liability, not only upon persons who `interfere with, entice away *Page 11 
or induce a laborer or tenant to leave the service of his employer or landlord,' but also against such persons who `knowingly employ' such laborer or tenant before the expiration of his term of service or tenancy, without the consent of his employer or landlord. The purpose of this clause of the law is to incite and constrain laborers and tenants who are under engagements for specified time to performance of their contracts, by rendering it difficult for them to secure employment elsewhere during the time for which they have engaged. It is made unlawful for a third person to interfere with, entice away, or induce a laborer or tenant to leave his employer or the leased premises before the expiration of his contract. But this is not all that the law declares. It is made equally unlawful to knowingly employ such laborer or tenant before the expiration of his contract, without the consent of his employer or landlord, not before the breach of his contract, as appellant contends the statute to mean, but before the expiration thereof."
The case at bar is differentiated from Armistead v.Chatters, supra, in a slight degree only. There the tenants were still on the plantation, and the defendant hired and moved them from the leased premises, while in this case the facts show that the tenants had left the premises with the fixed, definite purpose of never returning, except to obtain aid in moving their families and household belongings therefrom.
It is likewise true that this court had held a statute, which is in substance the same as this one, to be constitutional in the case of State v. Hurdle, 113 Miss. 736, 74 So. 681, which case went off on a demurrer charging the enticing away of a laborer from the premises; and the very serious question of whether or not a laborer abandoning his contract could be employed by any one during the life of the original contract of employment was not before the court.
To deny a laborer the right to abandon his contract (subject of civil liability) would seem to raise a very serious *Page 12 
constitutional question, if the statute be construed to mean as was announced in Armistead v. Chatter case, supra. It will be remembered that in that case Judge COOPER wrote the opinion, and it was handed down by this court on January 1, 1894. Thereafter the supreme court of the United States, by Mr. Justice HUGHES, on January 3, 1911, in Bailey v. Alabama, 219 U.S. 219, 31 S. Ct. 145, 55 L. Ed. 191, held the Alabama statute on a kindred subject unconstitutional. There it was sought to make it a crime for a laborer to break his contract and to fail to pay the debt accrued by virtue of the contract; and it was there held that it was the same as if the law had made it a criminal offense for a laborer to leave the services of his employer without just cause and without extinguishing his debt. It was also held that the statute violated the Thirteenth Amendment to the Constitution of the United States prohibiting slavery and involuntary servitude, and it was further held therein:
"The plain intention was to abolish slavery of whatever name and form and all its badges and incidents; to render impossible any state of bondage; to make labor free, by prohibiting that control by which the personal service of one man is disposed of or coerced for another's benefit which is the essence of involuntary servitude."
The construction of this statute, contained in the opinion of the court in the Armistead v. Chatters case, supra, would mean that, during the continuation of the contract of employment, the laborer would be compelled to render services, or, if he abandoned it, the hand of every man must be against him, and he cannot seek employment elsewhere without penalizing the party who employs him. In other words, by practical application, the mind of the laborer would not be free to breach his contract, as in all other lines of endeavor and commercial enterprises. He must "stay or starve," because no one could employ him until he had made investigation and found that such laborer or tenant had good cause to leave the leased *Page 13 
premises, because the employer or landlord had first breached the contract. Such a view cannot be upheld. We concede it to be our duty to uphold a statute, if possible, by placing a reasonable construction thereon which would render said statute harmonious with both the federal and state Constitutions.
It is significant that, while Judge COOPER still remained on the bench, in the case of Jackson v. State (Miss.), 16 So. 299, it was held that the mere employment of a servant after he had left his former master is not sufficient to sustain a conviction; and in Beale v. Yazoo Yarn Mill, 126 Miss. 807, 88 So. 415, Judge ETHRIDGE, speaking for this court, said:
"As pointed out above, the statute contemplates that the willful interference or the knowingly employing must be done with knowledge that a contract was in force at the time. If the defendant in good faith believed what Porter told him with reference to the discharge of members of his family, that is to say, if the plaintiff had breached the contract and he employed Porter under the belief that the contract was breached by the plaintiff, he would not come within the terms of the statute prohibiting such employment as the statute mentions. . . . We think the present case is distinguished from the Chatters case, in that the breach in the present case involved in the above instruction is a breach on the part of the plaintiff, and it is not a case of a contract being breached by Porter if the hypothesis embraced in this instruction be true."
And the same judge, speaking for this court in the case ofShilling v. State, 143 Miss. 709, 109 So. 737, said:
"We do not think the legislature intended to penalize a person for making a contract where he acts innocently. In our opinion, the inducement must be consciously made; that is, it must be with the knowledge of the existence of the preceding contract and before it is abandoned by the laborer. Under the Thirteenth Amendment, it is doubtful whether any statute can be enacted *Page 14 
which would have the effect of abridging or destroying the right of a person to abandon employment (subject to civil liability), as such would apparently constitute him an involuntary servant or engaged in servitude against his consent."
So the latest announcement of this court is in line with what appears to be the view of the supreme court of the United States, that a laborer may breach his contract (subject only to civil liability), and one may thereafter deal with him as a free man.
We concur in the holding of the trial judge in the lower court, that Box acted in good faith in believing that the negroes had abandoned their contract, and abandoned the premises of their former employer, and, so believing, contracted with them, and in so doing did not render himself liable to any penalty imposed by this statute, which is extremely drastic and must be construed strictly in favor of liberty of action, liberty of contract, and liberty of person, consistent with the well-recognized rules of law governing same. And we also concur in the finding of the court that the statements and action of the negroes, and their refusal to return for the statements of account, constituted such abandonment of the former contract as authorized their re-employment by any other person.
Happily for us, as a state, we have long since passed the stage where there is any lingering desire in the minds of the masses of our people, as shown by our laws and reflected in our actions, to cling to slavery in any form, and no laborer may now have the brand of Cain upon him, so that he may not be free to seek employment under conditions which suit him, but is subject only to civil liability for breach of contract, as any other man would be.
In so far as the Chatters case, supra, and the other cases following it, all in conflict with the view here announced, to that extent, they are overruled. *Page 15 
The construction we have placed upon the statute leaves it upon our books, freed from constitutional objection, designed to prevent one from willfully, knowingly, enticing away and interfering with the servant of another.
Affirmed.